         

Exhibit 10.5
EVERGREEN SOLAR, INC
Management Incentive Plan
The purpose of the Management Incentive Plan (‘the plan”) is to recognize and
reward eligible employees of Evergreen Solar, Inc. (the “Company”) for the
business performance of the organization. Quarterly performance goals are
established for the plan on a semi-annual basis. Payment to plan participants is
made quarterly for those goals with quarterly targets and annually for goals
with annual targets, based on actual results against plan.
Objectives

  •   Promote strong linkage between employee contributions and overall Company
performance that enhances shareholder value.     •   Reward performance that
directly supports the achievement of Company business objectives.     •  
Attract and retain critical technical and management talent necessary for the
Company’s success.     •   Provide the opportunity for a significant component
of each employee’s compensation to be based on company performance.

Eligibility
Plan participants will include: CEO, VPs, Sr. Director, Director, Manager and
all other Professional staff. The plan allows the inclusion of other
non-referenced employees as approved by the CEO or Compensation Committee.
Participation in the Management Incentive Plan will be based on position level
in the company at the beginning of each calendar quarter. Employees hired or
promoted after the beginning of the calendar quarter will be eligible for
participation in the Management Incentive Plan on a pro-rated based, determined
by using the promotion date or hire date.
Plan participants must be employed on the last day of the calendar quarter in
order to be eligible for participation in the plan for that quarter.
Plan participants who are on a leave of absence (LOA) are eligible for a
pro-rated quarterly payment based on the amount of time they were actively at
work.
Plan participants who have been counseled or disciplined during the applicable
quarter will not be eligible for a bonus payment. Eligibility in following
quarters will depend upon a determination by the functional VP and CEO that the
individual is performing at least at a “Meets Expectations” level and has
satisfactorily addressed any prior performance or other disciplinary issue.

 



--------------------------------------------------------------------------------



 



The following table identifies eligible participants and the targeted bonus
level:
Individual Participation Levels

              Incentive Target (% of base salary Position Level*   assuming 100%
attainment of plan target)  
Level 7 (CEO)
    100 %
 
       
Level 6 (Executive Officer Level Vice Presidents)
    75 %
 
       
Level 5 (Other Vice Presidents)
    60 %
 
       
Level 4 (Senior Director)
    50 %
 
       
Level 3 (Director, Manager, Sr. Member of Professional/ Engineering Staff)
    25 %
 
       
Level 2 (Member of Professional/ Engineering Staff, Professional, Clerical and
Administrative Staff)
    10 %
 
       
Level 1(Technicians**)
    5 %

 

*   Actual incentive targets for level 1-5 participants could be higher or lower
than those listed above as the CEO has discretion to designate alternate target
participation levels from the foregoing list for non-executive officers and the
Compensation Committee and the Board have discretion to designate alternate
target participation levels for executive officers.   **   Technicians also
participate in the quarterly production bonus plan.

Actual Management Incentive Plan payments can be more or less than the targeted
amount based on actual performance against plan target.
Plan Targets
Plan targets for the purposes of this bonus plan will be determined by
attainment of identified financial, strategic or departmental objectives, which
may consist of quantifiable and qualitative factors. Incentive awards made
pursuant to this plan ultimately are discretionary and do not constitute “wages”
under any federal or state payment of wages or wage and hour law.
The CEO, in conjunction with the Compensation Committee, reserves the right to
amend or change plan targets at any time during the plan year on a go-forward
basis, if such a change is deemed to be in the best interest of Evergreen Solar,
Inc.
The CEO and the Compensation Committee also reserve the right to make
discretionary bonus payments to plan and non-plan participants, based on their
contribution to Evergreen Solar goals and objectives, regardless of the
achievement of plan targets.

2



--------------------------------------------------------------------------------



 



Establishment of Company Plan Targets
The CEO will recommend plan targets to the Compensation Committee. Targets can
be a combination of financial, strategic and/or departmental objectives and can
vary from one plan year to the next. Quarterly targets are established for the
plan on a semi-annual basis.
Determination and Approval of Company Performance Results and Departmental
Objective Results
The CEO will review Company performance with the Compensation Committee each
quarter. Upon approval from the Compensation Committee, Management Incentive
Plan calculations will be initiated and payment will be made to eligible
participants.
Awards will be paid in lump sums (subject to applicable withholding) as soon as
practical following the Compensation Committee’s quarterly approval, but in no
event later than March 15th of calendar year following the calendar year in
which a quarterly amount is no longer subject to a “substantial risk of
forfeiture” for purposes of Section 409A of the Internal Revenue Code (i.e. by
March 15th of the calendar year following the year of vesting).
Approved by the Compensation Committee
of the Board of Directors on April 28, 2010

3